The judgment of the Supreme Court was entered
Per Curiam.
It is unnecessary to examine the assignments of error in detail. We find nothing of which the plaintiff in error has any just ground to complain. That the married woman had a separate estate was not seriously denied. The only question was, whether it had been invested by her husband as her agent, in the obligations attached. This question was fairly submitted to the jury by the learned court below, upon the evidence, and upon no established principle of law could it have been taken from them.
Judgment affirmed.